DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic mail from  Dr. Steven Lessoff (Reg. No. 66,326) on March 7, 2022.
The application has been amended as follows: 

IN THE CLAIMS
7. A thin film transistor (TFT) drive backplane, : 
a base substrate; 
an active layer [[is]] disposed on a first surface of the base substrate, [[and]] wherein the active layer is made of an oxide semiconductor material with a mobility [[being]] greater than or equal to 30 cm2/Vs; and
entirely disposed under a second surface of the base substrate opposite to the first surface, [[and]] wherein the rear metal layer comprises a metal light shielding layer, a rear insulation layer, and a metal wire layer, the metal light shielding layer is disposed opposite to the active layer, the rear insulation layer is disposed under the metal light shielding layer and covers the metal light shielding layer, the metal wire layer is disposed under the rear insulation layer, [[and]] the metal wire layer contacts the metal light shielding layer through a through hole defined through the rear insulation layer, and the through hole overlaps with the active layer along a thickness direction of the base substrate.

8. The TFT drive backplane as claimed in claim 7, wherein the oxide semiconductor material is [[an]] a first oxide semiconductor material including indium and tin and having a first mobility [[being]] greater than or equal to 30 cm2/Vs; or the oxide semiconductor material is [[an]] a second oxide semiconductor material including gallium and tin and having a second mobility [[being]] greater than or equal to 30 cm2/Vs; or the oxide semiconductor material is [[an]] a third oxide semiconductor material including indium, fluorine and oxygen and having a third mobility [[being]] greater than or equal to 30 cm2/Vs.

11. The TFT drive backplane as claimed in claim 7, further comprising a single source/drain electrode metal layer or a plurality of source/drain electrode metal layers 


a gate insulation layer and a gate electrode sequentially disposed on the active layer;
a dielectric insulation layer covering the gate electrode, the gate insulation layer, the active layer, and the base substrate; and 
a first source/drain electrode metal layer and a first passivation layer sequentially disposed on the dielectric insulation layer; 
wherein the active layer comprises [[the]] a channel region corresponding to the gate electrode and [[a]] first and second source/drain electrode contact regions located on two sides of the channel region respectively, the first source/drain electrode metal layer comprises a first source/drain electrode, a first through hole is defined through the dielectric insulation layer and over the first source/drain electrode contact region first source/drain electrode contacts the first source/drain electrode contact region through the first through hole.

13. The TFT drive backplane as claimed in claim 12, wherein the TFT drive backplane further comprises: 
a second source/drain electrode metal layer, a second passivation layer, a third source/drain electrode metal layer, and a first transparent conductive layer that are sequentially disposed on the first passivation layer; 
wherein the second source/drain electrode metal layer comprises an electrode connection line and a first drive power line, one of two second through holes is defined through the first passivation layer between the electrode connection line and the first of the two second through holes is defined through the first passivation layer between the first drive power line and [[the]] a second source/drain electrode of the first source/drain electrode metal layer, the first source/drain electrode and the second source/drain electrode are [[is]] connected to the electrode connection line and the first drive power line through the two second through holes respectively; and 
wherein the third source/drain electrode metal layer comprises an anode and a second drive power line, a third through hole is defined through the second passivation layer between the anode and the electrode connection line, and the anode is connected to the electrode connection line through the third through hole.

Allowable Subject Matter
Claims 7-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not teach or suggest “the through hole overlaps with the active layer along a thickness direction of the base substrate” in combination with other limitations as recited in claim 7.
US 10,276,476 B1 (“Li”) is believed to be the closest prior art.  Li discloses in Fig. 3G (see annotated lower left portion thereof below) and related text a thin film transistor (TFT) drive backplane, comprising: a base substrate 100 (Col. 2, line 50); an active layer 330 (Col. 3, lines 33-34) disposed on a first surface 100b of the base substrate (Col. 2, lines 52-56), wherein the active layer is made of an oxide semiconductor material (Col. 3, lines 33-34); and a rear metal layer M1/935/M2 (Col. 3, lines 47-51 and 

    PNG
    media_image1.png
    673
    1425
    media_image1.png
    Greyscale

However, Li does not disclose or suggest “the through hole overlaps with the active layer along a thickness direction of the base substrate” as recited in claim 7.
Noviyana et al. (Materials 2017, 10, 702), which was cited in the Non-Final Office Action, teaches an oxide semiconductor material with a mobility greater than or equal to 30 cm2/Vs.  However, Noviyana fails to teach or suggest “the through hole overlaps with the active layer along a thickness direction of the base substrate” as recited in claim 7.

Conclusion
The prior art made of record and not relied upon in a rejection is considered pertinent to applicant's disclosure.  US 10,276,476 B1 is cited as constituting what is believed to be the prior art reference closest to Applicant’s invention as claimed and disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PETER M ALBRECHT/Examiner, Art Unit 2811